 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          GREGORY TIFT,                                 CASE NO. C18-1468JLR

11                               Plaintiff,               ORDER DISMISSING CASE
                   v.                                     WITH PREJUDICE
12
            HILARY BRAMWELL MOHR,
13
                                 Defendant.
14

15          Liberally construed, before the court is pro se Plaintiff Gregory Tift’s attempt to

16   appeal an interlocutory order issued by the United States Bankruptcy Court for the

17   Western District of Washington (the “Bankruptcy Court”). (See Transmittal of

18   Documents (Dkt. # 1).) On August 19, 2019, the Court ordered Mr. Tift to show cause

19   within 14 days “(1) why his appeal should not be dismissed for failure to cure the

20   deficiencies in the Deficiency Notice, (2) why his appeal should not be dismissed for

21   failure to file a motion for leave to appeal that meets the requirements of Federal Rule of

22   //


     ORDER - 1
 1   Bankruptcy Procedure 8004(b)(1), and (3) why his appeal should not be dismissed as

 2   moot now that the underlying bankruptcy case is closed.” (OSC (Dkt. # 4).)

 3          Mr. Tift filed a response to the court’s order on August 27, 2019 captioned “Tift

 4   Response to Show Cause [Order] and Request to Dismiss Interlocutory Appeal,” stating:

 5   “Respectfully, Tift apologized (sic) for his failure to inform the court that this appeal was

 6   moot, as the underlying Bankruptcy case #19-11518 was dismissed on 12/10/2018.”

 7   (Resp. to OSC (Dkt. # 5) at 1.) Mr. Tift makes no attempt show cause regarding the

 8   remaining deficiencies in his interlocutory appeal, and suggests that he has no intention

 9   of prosecuting this case further. (See id. at 1 (“It should be noted that the underlying

10   bankruptcy case was more about an abuse by the US Trustee office, and the court[,] of a

11   senior citizen. Debtor Officers and Tift would have done better to make a report to Adult

12   Protective Services against Hilary Bramwell Mohr, for her prosecution in this case of

13   Valentina Chereponova.”).)

14          Accordingly, the court DISMISSES this action WITH PREJUDICE.

15          Dated this 29th day of August, 2019.

16

17                                                     A
                                                       JAMES L. ROBART
18
                                                       United States District Judge
19

20

21

22


     ORDER - 2
